Case 3:14-cr-00175-WHA Document 956-54 Filed 12/31/18 Page 1 of 3




       EXHIBIT BBB
        Case 3:14-cr-00175-WHA Document 956-54 Filed 12/31/18 Page 2 of 3



CA L FI RE NE WS RE L E A S E
California Department of Forestry and Fire Protection
                CONTACT:      Scott McLean                   RELEASE
                              Chief of Public Information      DATE:        May 25, 2018
                              Phone: (530) 227-3571
                              @CALFIRE_PIO


    CAL FIRE Investigators Determine Cause of Four Wildfires in
                   Butte and Nevada Counties

 Sacramento – After extensive and thorough investigations, CAL FIRE investigators
 have determined that four Northern California wildfires in last year’s October Fire Siege
 were caused by trees coming into contact with power lines. The four fires, located in
 Butte and Nevada counties, are the first fire investigations from last October to be
 completed.

 CAL FIRE investigators were dispatched to the fires last year and immediately began
 working to determine their origin and cause. The Department continues to investigate
 the remaining 2017 fires, both in October and December, and will release additional
 reports as they are completed.

 The October 2017 Fire Siege involved more than 170 fires and charred more than
 245,000 acres in Northern California. More than 11,000 firefighters from 17 states
 helped battle the blazes.

 Below is a summary of the four completed investigations:

    x   The La Porte Fire, in Butte County, started in the early morning hours of Oct. 9
        and burned a total of 8,417 acres, destroying 74 structures. There were no
        injuries to civilians or firefighters. CAL FIRE has determined the fire was caused
        by tree branches falling onto PG&E power lines. CAL FIRE investigators
        determined there were no violations of state law related to the cause of this fire.

    x   The McCourtney Fire, in Nevada County, started the evening of Oct. 8 and
        burned a total of 76 acres, destroying 13 structures. There were no injuries to
        civilians or firefighters. CAL FIRE has determined the fire was caused by a tree
        falling onto PG&E power lines. The investigation found evidence that PG&E
        allegedly failed to remove a tree from the proximity of a power line, in violation of
        the state Public Resources Code section 4293.

    x   The Lobo Fire, in Nevada County, started the evening of Oct. 8 and burned a
        total of 821 acres, destroying 47 structures. There were no injuries to civilians or
        firefighters. CAL FIRE has determined the fire was caused by a tree contacting
        PG&E power lines. The investigation found evidence that Public Resources
        Code section 4293, which requires adequate clearance between trees and
        power lines, was allegedly violated.
       Case 3:14-cr-00175-WHA Document 956-54 Filed 12/31/18 Page 3 of 3
   x   The Honey Fire, in Butte County, started in the early morning hours of Oct. 9 and
       burned a total of 76 acres. There were no injuries to civilians or firefighters and
       no structures were destroyed. CAL FIRE has determined the fire was caused by
       an Oak branch contacting PG&E power lines. The investigation found evidence
       that Public Resources Code 4293, which requires adequate clearance between
       trees and power lines, was allegedly violated.

The McCourtney, Lobo, Honey investigations have been referred to the appropriate
county District Attorney’s offices for review.

Californians are encouraged to remain vigilant and prepared for wildfire. For more
information, visit www.readyforwildfire.org or www.fire.ca.gov

                                          ###
